[Cite as State v. Rickard, 2019-Ohio-298.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       WOOD COUNTY


State of Ohio                                    Court of Appeals Nos. WD-17-011
                                                                       WD-17-012
        Appellee
                                                 Trial Court Nos. 2013CR0574
v.                                                                2013CR0596

Cody Ross Rickard                                DECISION AND JUDGMENT

        Appellant                                Decided: February 1, 2019

                                             *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Lawrence A. Gold, for appellant.

                                             *****

        SINGER, J.

        {¶ 1} This is a consolidated appeal from the judgments of the Wood County Court

of Common Pleas, following a jury trial, convicting appellant, Cody Rickard, of two

counts of felonious assault in violation of R.C. 2903.11(A)(2) and (D)(1)(a), felonies of

the second degree, and one count of murder in violation of R.C. 2903.02(B), an
unspecified felony, and sentencing him to a cumulative prison term of 29 years to life.

For the reasons that follow, we affirm.

                          I. Facts and Procedural Background

       {¶ 2} On the morning of October 28, 2013, a crew of CSX workers were repairing

a railroad crossing near the town of Bradner in Wood County, Ohio. The crossing was

located within several hundred feet of the intersection of John Street and South Main

Street, otherwise known as Bradner Road. Appellant, driving a white Dodge Charger,

passed a barricade at the intersection, which stated “Road Closed, Local Traffic allowed.”

Travelling down Bradner Road, appellant then sped past a second barricade, and struck

several traffic directional signs and a telephone pole. After striking the telephone pole,

appellant’s car swerved into the mechanic’s truck where several CSX workers were

standing. Three workers were struck in the collision. Two of them, Jimmy Conley and

Luis Knott, suffered substantial injuries. Tragically, the third worker, Paul Castle, later

died from the impact.

       {¶ 3} On November 6, 2013, in case No. 2013CR0574, the Wood County Grand

Jury indicted appellant on two counts of vehicular assault, in violation of R.C.

2903.08(A)(2)(a) and (C)(2), and two counts of felonious assault, in violation of R.C.

2903.11(A)(2) and (D)(1)(a). Several days later, on November 12, 2013, Paul Castle

succumbed to his injuries. Thus, the Wood County Grand Jury, in case No.

2013CR0596, indicted appellant on one count of aggravated vehicular homicide in

violation of R.C. 2903.06(A)(2)(b) and (B)(3), one count of aggravated vehicular




2.
homicide in violation of R.C. 2903.06(A)(2)(a) and (B)(3), and one count of felony

murder in violation of R.C. 2903.02(B).

        {¶ 4} Appellant pleaded not guilty to the charges, and a jury trial was held on

January 27-30, 2014. The jury returned a verdict of guilty on all counts, and the trial

court went immediately to sentencing. In case No. 2013CR0574, the court found that the

two offenses of vehicular assault merged with the two offenses of felonious assault, with

the state electing to proceed to sentencing on the counts of felonious assault. The trial

court ordered appellant to serve seven years in prison on each count, with those sentences

to be served consecutively. In case No. 2013CR0596, the trial court found that the two

offenses of aggravated vehicular homicide merged with the offense of murder, and the

state elected to proceed to sentencing on the count of murder. The trial court then

ordered appellant to serve a term of 15 years to life in prison, and further ordered that the

sentence be served consecutively to the sentence imposed in case No. 2013CR0574, for a

total prison term of 29 years to life. Appellant timely appealed his convictions, which we

affirmed in State v. Rickard, 6th Dist. Wood Nos. WD-14-016, WD-14-017, 2015-Ohio-

3298.

        {¶ 5} However, while his appeal was pending, appellant filed a petition for

postconviction relief, in which he argued that trial counsel was ineffective for failing to

investigate his mental status at the time of the incident. The trial court held a hearing on

appellant’s motion, and subsequently denied it on June 19, 2015. Appellant appealed the

denial of his postconviction motion, and in State v. Rickard, 6th Dist. Wood Nos.




3.
WD-15-046, WD-15-047, 2016-Ohio-3374, we reversed. In our decision, we noted the

following facts:

              When approached, appellant stated in a “demonic” voice that “the

       devil is my savior.” When he exited the vehicle he appeared to be

       celebratory, stating “Yeah.” Another witness described appellant “hooting

       and hollering and saying ‘this was great.’” A deputy who arrived at the

       scene after appellant was restrained in the back seat of the patrol car

       observed appellant “was just rambling just crazy thoughts or crazy

       statements.” The Wood County Hospital emergency room personnel

       indicated appellant’s “mental behavior was of great concern.” Appellant

       insisted the deputy and medical personnel tell him that they loved him. In

       the emergency room while handcuffed, he was “dry humping the door in a

       sexual manner, and he was laughing about it. His behavior was completely

       erratic.” Id. at ¶ 12.

We then held that the facts of the case warranted at least a modest inquiry and exploration

of the defense of not guilty by reason of insanity, and the trial court abused its discretion

when it found that appellant was not prejudiced by his trial counsel’s failure to

investigate the state of his mental health. Id. at ¶ 17, 21. Therefore, we remanded the

case to the trial court for further proceedings.

       {¶ 6} On remand, appellant entered a plea of not guilty by reason of insanity, and

he was committed to the Northwest Psychiatric Hospital for a mental health examination.




4.
Appellant was later committed to the Twin Valley Behavioral Healthcare Hospital in

Columbus, Ohio, for an additional mental health examination.

       {¶ 7} Ultimately, the matter proceeded to a second trial on February 6-10, 2017.

At the second trial, multiple CSX workers who were present on the day of the incident

testified. Their testimony included various accounts of hearing a loud noise and seeing

the flash of a white car as it barreled down the road and careened into the telephone pole

and ultimately the victims. They described appellant’s behavior after the collision as

erratic, recounting that he climbed out of the car celebrating and yelling “Yeah!” One of

the witnesses, Christopher Delano, testified that he went to see if appellant was okay as

he was climbing out of the car, and appellant looked at him and said in a “demonic

voice,” “[T]he devil is my savior.” On cross-examination, however, Delano admitted that

he wrote in the initial police report that appellant “jumped up and said ‘whoo-whoo touch

down. I love God. God is my savior.’” The witnesses described that appellant sat down

briefly, but then got up and tried to fight with one of the CSX workers. Appellant then

took off running down the railroad tracks, stopping only to throw rocks at the workers

who were chasing him. Eventually, one of the workers caught up to appellant and struck

him in the back of the head with a metal rod. Shortly thereafter, the police arrived and

placed appellant in handcuffs in the back of a cruiser.

       {¶ 8} While in the back of the cruiser, appellant continued to act abnormally.

Appellant did not appear to understand what was going on, and at various times looked

around and wanted everyone to tell him that they loved him. Appellant was treated on




5.
the scene for his head injury by medical personnel, and then transported to the emergency

room, where his erratic behavior continued. At the hospital, a blood draw was performed

to screen for controlled substances, but the test results came back negative.

       {¶ 9} On the third day of trial, the testimony transitioned to expert witnesses

regarding appellant’s mental state. Dr. Daniel Rapport testified first. Rapport examined

appellant the day after the incident, on October 29, 2013. He testified that appellant was

uncooperative and irritated, but that appellant denied any symptoms of mental illness.

Further, Rapport testified that he did not observe any signs of mental illness. Rapport

agreed with another physician’s finding that there was no evidence that appellant thought

on October 28, 2013, that it was right to hit people with his car, and there was evidence

that appellant understood that a person could be injured or killed in a car crash, but that

appellant was not consciously considering the risk of harm to others at that time.

       {¶ 10} Dr. Delaney Smith testified next. She testified that she met with appellant

three times at the end of October 2016. Smith opined that appellant was suffering from

substance induced psychotic disorder at the time of the offense. Smith reasoned that the

diagnosis was supported by appellant’s delusional beliefs that he had been chosen by God

and was on a special mission to prove his worth, and his admission that in the days

preceding the event he used the drugs Ketamine, Lyrica, and LSD. Smith explained on

cross-examination that psychotic illness caused by the drugs, Ketamine in particular, can

sometimes last weeks. In addition, Smith ruled out a diagnosis of schizophrenia because

appellant’s psychotic symptoms had completely resolved themselves without medical




6.
treatment, and appellant has not been diagnosed with psychosis over the course of two

subsequent psychiatric hospitalizations.

       {¶ 11} The defense then called its expert witness, Dr. John Louis Tilley, out of

order. Tilley examined appellant in the fall of 2014. Tilley testified that he determined

that appellant was disorderly psychotic at the time of the event, and diagnosed him as

being schizophrenic. In support of his conclusion, Tilley relied on several factors,

including appellant’s delusional beliefs that he was receiving special messages from God,

and that appellant was experiencing auditory hallucinations. In addition, Tilley

considered statements from appellant’s mother describing that appellant was acting

abnormally in the weeks and days leading up to the incident, as well as statements from

appellant’s ex-girlfriend that appellant would become weird and say odd things and act

bizarrely. Finally, Tilley noted appellant’s behavior after the event as described by the

CSX employees and the emergency responders.

       {¶ 12} Tilley also testified that he disagreed with Smith’s assessment. Tilley

explained that the evidence did not support a diagnosis of substance induced psychotic

disorder because appellant stated that he had not used drugs for a couple of weeks leading

up to the event, and specifically stated that for several days before the event he was

actively avoiding drugs because it would interfere with the spiritual connection he had

with God. Tilley then addressed Smith’s disagreement over the diagnosis of

schizophrenia, and ultimately testified that regardless of what label is attached to




7.
appellant’s diagnosis, the end result is that appellant was decidedly psychotic and met the

criteria for “insanity” as it is used in the court system.

       {¶ 13} The final expert witness on appellant’s mental state was Dr. Jonathan

Sirkin. Sirkin interviewed appellant three times in July 2016. Sirkin believed during the

interviews that appellant was “malingering,” i.e. exaggerating or fabricating symptoms,

and so he administered the SIRS-2 diagnostic test, which he testified showed that

appellant was indeed feigning symptoms of mental illness. Based on his examination,

Sirkin concluded that appellant suffered short-term symptoms of psychosis on

October 28, 2013, as a result of voluntary substance intoxication. Further, he concluded

that appellant was exaggerating or fabricating his account of psychiatric symptoms prior

to October 28, 2013, and that appellant’s claimed hallucinations, such as manipulating

colors or seeing his teeth melt, were typical of hallucinogen abuse, but almost non-

existent in genuine psychotic mental illness. Like Smith, Sirkin noted that appellant has

not displayed any active symptoms of psychosis since the event, and conditions like

schizophrenia do not suddenly appear one day and disappear completely the next, never

to return over the next three years. In addition, Sirkin concluded that on October 28,

2013, appellant had the capacity to understand the wrongfulness of hitting other people

with his car, even if he did not intend to hit them.

       {¶ 14} Following the medical experts, the state called Lieutenant Christopher Kinn

of the Ohio State Highway Patrol as a crash reconstruction expert. Kinn testified that he

examined the data recorder contained in appellant’s vehicle. It was his belief that the




8.
triggering event that was captured on the data recorder was when appellant’s vehicle

crashed into the telephone pole, shearing the pole off of its base and knocking it to the

ground. The data recorder showed that in the five seconds before the triggering impact,

appellant’s car started at a speed of 41 m.p.h. and accelerated to a speed of 61 m.p.h. The

recorder also showed that the accelerator was pressed all of the way down during this

time until three-tenths of a second before impact. In addition, the steering wheel was at

approximately zero degrees—pointed straight ahead—until it turned 22 degrees to the

right at four-tenths of a second before impact, and 48 degrees to the right at three-tenths

of a second before impact. Finally, Kinn was asked about the deployment of the air bag.

He testified that in his experience an air bag deflates in about half the time that it takes to

inflate. Kinn stated that whenever he was in a crash where the air bag deployed, the air

bag did not obstruct his view, and he was able to safely steer the car off of the road.

       {¶ 15} After the state finished presenting its evidence, appellant moved for an

acquittal pursuant to Crim.R. 29, which the trial court denied. Appellant then took the

stand in his own defense.

       {¶ 16} Appellant testified that on or around October 16, 2013, approximately four

days before his birthday, he took acid, LSD, and Ketamine together because he thought it

would help him be more creative in writing and performing his music. According to

appellant, he did not take any other drugs between that time and October 28, 2013.

Appellant stated that after taking the drugs he had “super sensitive clarity.”




9.
       {¶ 17} A few days later he was with his nephews and they downloaded a ghost

hunter app for his phone that would show a green or red dot wherever there was a spirit.

Appellant assumed that the red dot was a negative spirit and the green dot was a positive

spirit. Appellant testified that while using the app he felt a spirit’s presence and that the

spirit was with him.

       {¶ 18} A couple of days after the event with the ghost hunter app, appellant was in

his room looking up the meaning of his name. Appellant found that his name was

connected with a god named Oda, who was a god of magnetic and chemical reactions.

Appellant testified that he felt like something was coming into his brain and feeding him

information. Appellant then waved his right hand in front of a lamp in his room and saw

a green mist fly into the air, which he associated with positive energy. He then waved his

left hand and saw a red mist, which he associated with negative energy. Appellant

recalled that he played with that light for hours.

       {¶ 19} A few days later, on Saturday, October 26, 2013, appellant went to a

Halloween party at a local bar. Appellant testified that he had a super sense of preventing

bad things from happening, and he sensed that a fight was going to break out. Appellant

stated that he intervened and prevented the fight.

       {¶ 20} Appellant testified that the next day, he was feeling really good because he

had a new sense of clarity and he had stopped the fight the night before. Appellant

recounted that he was calling all of his friends, trying to get them to stop doing drugs and

to follow him down this good new path that he was on.




10.
       {¶ 21} On the morning of October 28, 2013, after another night of little sleep—

appellant stated that for the past few days he felt so good he could not sleep—appellant

testified that his mother wanted him to help her clean out a room and carry things down

to the basement. Appellant stated that he knew what she was going to ask him to do

before she asked it. He also stated that his mother seemed like she was possessed by

some type of spirit or demonic possession. Appellant testified that by saying certain code

words such as hot or cold, he could manipulate the spirit inside of his mother. It then

appeared to appellant that the spirit inside of his mother could control him through her

vision. Appellant realized that he could not let the spirit get ahold of his vision, so he

blocked it with a dresser drawer, and only looked at his mother through a mirror.

Appellant testified that at the same time, he could see the television through the mirror,

and the television was talking to him and laughing at him.

       {¶ 22} After that, appellant left the house to go uptown to get the tire on his car

fixed because the tire kept going flat. Appellant was unsuccessful in getting the tire

fixed, so he went back home. When he got home he was looking for his pack of

cigarettes in his car. Appellant testified that he put the key in the ignition and felt a

warmth go through him, which he knew to be the negative presence. He then lifted his

arm rest and found a pack of red Winston cigarettes and red lighter that were not his.

Appellant stated that right away he knew that the negative energy, or Satan, was trying to

test him, and he knew he was going to pass the test.




11.
       {¶ 23} Appellant drove down the road a little way and came across a person he

knew. Appellant asked the person if he smoked, and the person said “no.” So, appellant

threw the cigarettes in the gutter, and he knew that he and the other person were both on

the good side. Appellant kept driving, and encountered another friend, with whom he

always used to do drugs. The friend was carrying a red gas can. Even though appellant’s

car was out of gas, appellant knew that if he took the gas from his friend he would go do

drugs. So, appellant took off. Appellant then drove to a friend’s house with whom he

used to go to church. Appellant wanted to tell his friend that he realized now that God is

real. However, appellant’s friend was not home.

       {¶ 24} Appellant then left the house. He testified that as he was driving away, he

felt something come over him, and he no longer had any control of his hands or his body.

Appellant stated that he was just sitting there, but the car was driving itself perfectly.

Appellant then closed his eyes. When he opened his eyes, the car was still driving

perfectly on the road. Appellant closed his eyes again, and kept them closed for longer

than 10 seconds. When appellant opened his eyes the second time, he was on a different

road. Appellant testified that he saw traffic up ahead, which he believed was trying to

block him from getting to his destination, so whatever presence was driving the car shot

through the corner gas station. Appellant then came across four barrels blocking the

street, and there was a person standing next to the barrels. Appellant asked the person if

he could go around, and the person said “alright, go ahead.” Appellant testified that all of

this occurred on State Route 23 and State Route 6, not in the village of Bradner.




12.
       {¶ 25} Appellant next testified that after he passed the barrels, he looked around

and everything was beautiful, and there was nothing but nature and birds. Appellant

stated that he closed his eyes and grabbed onto the steering wheel, and something came

over him that put his foot down on the gas. All of a sudden, appellant heard the car

hitting something, but he thought it was Satan trying to get him to open his eyes, so

appellant kept his eyes shut, because if he opened his eyes then he would have lost his

faith in God being with him. When appellant finally opened his eyes, the car’s

windshield was shattered, and the airbag had been deployed, but appellant was

completely fine.

       {¶ 26} Appellant climbed out of the car. He testified that at that point he was so

happy because he knew that God was real, he had passed the test, and God protected him.

As he was walking around, appellant realized that he might have screwed up a

construction site, but he had no idea that he had hit anybody. Appellant then felt people

putting their hands on him trying to get him to sit down. Appellant thought that the

people were going to try to harm him so he took off running. Suddenly, appellant felt his

body go numb and he collapsed to the ground because somebody struck him on the back

of the head. Appellant then threw rocks at the people following him, and took off

running again. Appellant testified that as he was running he ran right into a police

officer.

       {¶ 27} Appellant concluded by testifying that he did not intend to harm anyone in

any way, and he was not even aware at the time that he had hit someone.




13.
       {¶ 28} Following the presentation of evidence, jury instructions, and closing

arguments, the jury retired to deliberate. Approximately three hours later, the jury

returned with a verdict of guilty as to all counts. The trial court proceeded immediately

to sentencing. Again the trial court found that the two counts of vehicular assault merged

with the two counts of felonious assault, and the state elected to proceed on the counts of

felonious assault. In addition, the trial court found that the two counts of aggravated

vehicular homicide merged with the count of murder, and the state elected to proceed on

the count of murder. As before, the trial court ordered appellant to serve the maximum

prison terms on each count, and further ordered them to be served consecutively for a

total prison term of 29 years to life.

                                 II. Assignments of Error

       {¶ 29} Appellant has timely appealed his judgment of conviction, and now sets

forth three assignments of error for our review:

               1. Appellant received ineffective assistance of counsel in violation

       of his rights under the Sixth and Fourteenth Amendments to the United

       States Constitution and Article I, § 10 of the Constitution of the State of

       Ohio.

               2. The trial court erred in denying Appellant’s Rule 29 Motion for

       Acquittal at the completion of the state’s case in chief.

               3. Appellant’s conviction was against the manifest weight of the

       evidence introduced by the state at trial.




14.
                                       III. Analysis

       {¶ 30} For ease of discussion, we will address appellant’s assignments of error out

of order.

                              A. Sufficiency of the Evidence

       {¶ 31} In his second assignment of error, appellant argues that the trial court erred

in denying his Crim.R. 29 motion for acquittal. The denial of a motion for acquittal

under Crim.R. 29(A) “is governed by the same standard as the one for determining

whether a verdict is supported by sufficient evidence.” State v. Tenace, 109 Ohio St.3d

255, 2006-Ohio-2417, 847 N.E.2d 386, ¶ 37. “In reviewing a record for sufficiency,

‘[t]he relevant inquiry is whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt.’” Id., quoting State v. Jenks, 61 Ohio St.3d

259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶ 32} Appellant was found guilty of two counts of felonious assault, and

felonious assault also served as the predicate offense for appellant’s murder conviction.

The felonious assault statute provides, “No person shall knowingly do either of the

following: * * * (2) Cause or attempt to cause serious physical harm to another or to

another’s unborn by means of a deadly weapon or dangerous ordnance.” R.C.

2903.11(A)(2). Pursuant to R.C. 2901.22(B), “A person acts knowingly, regardless of

purpose, when the person is aware that the person’s conduct will probably cause a certain

result or will probably be of a certain nature.” “It is not necessary that the accused be in a




15.
position to foresee the precise consequences of his conduct; only that the consequences

be foreseeable in the sense that what actually transpired was natural and logical in that it

was within the scope of the risk created by his conduct.” State v. Rickard, 6th Dist.

Wood Nos. WD-14-016, WD-14-017, 2015-Ohio-3298, ¶ 67, quoting State v. Losey, 23

Ohio App.3d 93, 96, 491 N.E.2d 379 (10th Dist.1985).

       {¶ 33} Appellant argues that the evidence is insufficient in that while his actions

could certainly be described as reckless, there is no testimony that he had a criminal

disregard for the risk of any foreseeable consequences. In addition, appellant contends

that there was no evidence demonstrating that he knew the victims or intended to harm

them, and in fact he was not even aware that he had hit anyone as he exited his vehicle.

We disagree.

       {¶ 34} First, whether appellant had the specific purpose to injure the victims is

statutorily irrelevant. Second, by his own admission, appellant intentionally closed his

eyes and pressed down hard on the accelerator. Unless he was insane, appellant must

have known that a natural and logical consequence of closing one’s eyes and driving

one’s vehicle at a high rate of speed is that it would probably result in a crash that causes

injury to others, which is precisely what happened here. Thus, regardless of the specifics

of how the crash occurred and how the victims were injured and killed, appellant acted

knowingly.

       {¶ 35} Accordingly, appellant’s second assignment of error is not well-taken.




16.
                                   B. Manifest Weight

       {¶ 36} In his third assignment of error, appellant argues that his convictions were

against the manifest weight of the evidence. When reviewing for manifest weight,

              The court, reviewing the entire record, weighs the evidence and all

       reasonable inferences, considers the credibility of witnesses and determines

       whether in resolving conflicts in the evidence, the jury clearly lost its way

       and created such a manifest miscarriage of justice that the conviction must

       be reversed and a new trial ordered. The discretionary power to grant a

       new trial should be exercised only in the exceptional case in which the

       evidence weighs heavily against the conviction. State v. Lang, 129 Ohio

       St.3d 512, 2011-Ohio-4215, 954 N.E.2d 596, ¶ 220, quoting State v.

       Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997).

       {¶ 37} In support of his assignment of error, appellant first argues that the jury’s

finding that he acted knowingly was against the manifest weight of the evidence.

Appellant suggests that the jury did not give proper weight to Kinn’s testimony that just

before the collision with the telephone pole, appellant turned the steering wheel sharply

to the right, thereby showing that appellant attempted to avoid the telephone pole.

Further, appellant argues that the collision with the telephone pole caused the vehicle to

ricochet out of control and into the victims.

       {¶ 38} However, even if appellant at the last moment decided to swerve and avoid

the telephone pole, such a decision did not negate the risk—ultimately and tragically




17.
realized—caused by his knowing conduct of driving his vehicle at a high rate of speed

with his eyes closed. Because the injuries and the fatality that occurred were within the

scope of the risk presented by appellant’s deliberate conduct, we hold that the jury did not

commit a manifest miscarriage of justice when it found that appellant acted knowingly.

       {¶ 39} In addition, appellant argues that the jury lost its way when it did not find

him not guilty by reason of insanity. To establish his affirmative defense of not guilty by

reason of insanity, appellant was required to prove by a preponderance of the evidence

“that at the time of the commission of the offense, [appellant] did not know, as a result of

a severe mental disease or defect, the wrongfulness of [his] acts.” R.C. 2901.01(A)(14).

       {¶ 40} Appellant contends that the jury improperly discounted his testimony, and

the testimony of his expert witness, Dr. John Tilley. Appellant further contends that the

conclusion that he was legally insane at the time of the incident was supported by the fact

that there were no drugs found in his system, and he had testified that he did not use

drugs for several days prior to the incident.

       {¶ 41} Although no drugs were found in appellant’s system at the time of the

incident, we nonetheless hold that the jury’s finding as to his insanity defense is not

against the manifest weight of the evidence. Both Dr. Smith and Dr. Sirkin concluded

that appellant was suffering temporary symptoms of psychosis as a result of voluntary

substance intoxication. Sirkin testified that the symptoms that appellant reported were

more consistent with drug hallucinations than with any actual mental disorder. Further,

Smith testified that the effects of some drugs, in particular Ketamine, can last for several




18.
weeks. Notably, the hallucinations and delusions that appellant reported experiencing

remained consistent from when he ingested the Ketamine, acid, and LSD through the

incident on October 28, 2013, yet appellant has not suffered from any diagnosed

psychosis since then. Thus, we find that the evidence supports the conclusion that

appellant’s symptoms were the result of voluntary intoxication. Because “[v]oluntary

intoxication may not be taken into consideration in determining the existence of a mental

state that is an element of a criminal offense,” R.C. 2901.21(E), we hold that this is not

the exceptional case where the evidence weighs heavily against the jury’s findings.

       {¶ 42} Accordingly, appellant’s third assignment of error is not well-taken.

                           C. Ineffective Assistance of Counsel

       {¶ 43} In his first assignment of error, appellant argues that his trial counsel was

ineffective for failing to retain an expert witness in crash reconstruction, and for failing to

request a jury instruction on the lesser included offenses involuntary manslaughter or

reckless homicide. We will address each argument in turn.

       {¶ 44} To prevail on a claim of ineffective assistance of counsel, appellant must

satisfy the two-prong test developed in Strickland v. Washington, 466 U.S. 668, 687, 104

S.Ct. 2052, 80 L.Ed.2d 674 (1984). That is, appellant must demonstrate that counsel’s

performance fell below an objective standard of reasonableness, and a reasonable

probability exists that, but for counsel’s error, the result of the proceedings would have

been different. Id. at 687-688, 694. “The object of an ineffectiveness claim is not to

grade counsel’s performance. If it is easier to dispose of an ineffectiveness claim on the




19.
ground of lack of sufficient prejudice, which we expect will often be so, that course

should be followed.” Id. at 697.

       {¶ 45} Appellant first argues that trial counsel was ineffective for failing to retain

an expert witness in crash reconstruction to further appellant’s theory that his actions

were not done knowingly. Appellant contends that a crash reconstruction expert’s

testimony would have explained the initial event of striking the telephone pole, and how

the airbag deployment obstructed appellant’s vision and ability to control his vehicle.

       {¶ 46} We find that appellant’s argument does not satisfy the second prong of the

Strickland test. First, appellant does not identify an expert witness that would have

testified that the deployed airbag obstructed appellant’s vision and ability to control his

vehicle, thereby causing appellant to careen into the victims. Thus, appellant’s argument

that an expert exists that would have reached those conclusions is purely speculative.

Second, as discussed in appellant’s second assignment of error, the specific mechanics of

how the crash occurred would not disprove that appellant acted knowingly where

appellant admitted to intentionally closing his eyes and pressing unrelentingly on the

accelerator. Therefore, appellant has failed to demonstrate that the favorable testimony

of a crash reconstruction expert would have resulted in a different outcome in the

proceedings, and his claim of ineffective assistance of counsel on this point must fail.

       {¶ 47} Alternatively, appellant argues that trial counsel was ineffective for failing

to request jury instructions on involuntary manslaughter or reckless homicide. The

offense of involuntary manslaughter proscribes that “No person shall cause the death of




20.
another or the unlawful termination of another’s pregnancy as a proximate result of the

offender’s committing or attempting to commit a felony.” R.C. 2903.04(A). Likewise,

the offense of reckless homicide proscribes that “No person shall recklessly cause the

death of another or the unlawful termination of another’s pregnancy.” R.C. 2903.041(A).

Both involuntary manslaughter and reckless homicide are lesser included offenses of

felony murder. State v. Trimble, 122 Ohio St.3d 297, 2009-Ohio-2961, 911 N.E.2d 242,

¶ 190. Felony murder is defined as “No person shall cause the death of another as a

proximate result of the offender’s committing or attempting to commit an offense of

violence that is a felony of the first or second degree and that is not a violation of section

2903.03 or 2903.04 of the Revised Code.” R.C. 2903.02(B).

       {¶ 48} Here, we find that appellant has not demonstrated that he was entitled to

the instructions on involuntary manslaughter or reckless homicide. “Even though an

offense may be a lesser included offense, a charge on the lesser offense is required ‘only

where the evidence presented at trial would reasonably support both an acquittal of the

crime charged and a conviction upon the lesser included offense.’” Trimble at ¶ 192,

quoting State v. Thomas, 40 Ohio St.3d 213, 533 N.E.2d 286 (1988), paragraph two of

the syllabus. To be acquitted of felony murder, but still found guilty of involuntary

manslaughter or reckless homicide, the evidence must reasonably support that appellant

did not act knowingly. Here, however, the evidence does establish that appellant acted

knowingly. Further, while a successful insanity defense would result in an acquittal on

the felony murder charge, it would also result in an acquittal on involuntary manslaughter




21.
or reckless homicide. Therefore, the evidence does not support an acquittal of felony

murder but a conviction for involuntary manslaughter or reckless homicide. As a result,

appellant was not entitled to jury instructions on involuntary manslaughter or reckless

homicide, and trial counsel was not ineffective for failing to request them.

       {¶ 49} Accordingly, appellant’s first assignment of error is not well-taken.

                                     IV. Conclusion

       {¶ 50} For the foregoing reasons, the judgments of the Wood County Court of

Common Pleas are affirmed. Appellant is ordered to pay the costs of this appeal pursuant

to App.R. 24.


                                                                       Judgments affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




22.